Citation Nr: 1138571	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to herbicide exposure during service.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied service connection for glaucoma and granted service connection for PTSD and assigned a 50 percent evaluation, effective August 11, 2005-the date on which the Veteran filed his claim to reopen service connection for PTSD.  The Veteran timely appealed those issues.

The Board notes that the Veteran initially filed a claim of service connection for PTSD which was denied in May 1987, and he appealed that denial to the Board in September 1989, at which time the Board denied service connection.  The Veteran tried unsuccessfully to reopen that claim of service connection for PTSD in April 1999 and June 2000; those rating decisions were not appealed and became final.  

The Veteran filed another claim to reopen service connection for PTSD on August 11, 2005, which was initially denied in a December 2005 rating decision; that rating decision was successfully appealed to the Board, which reopened his claim in a July 2008 Board decision and remanded that claim back to the RO for further development.  During that remand, the RO granted service connection for PTSD in a December 2008 rating decision.  The Veteran timely appealed the subsequently-assigned initial disability evaluation.  Thus, the issue before the Board at this time is no longer the propriety of awarding service connection, but the propriety of the assigned evaluation for PTSD.

The Board has also taken jurisdiction of a claim for TDIU, as the Veteran as asserted throughout the appeal that he is unable to work due to his PTSD and the United States Court of Appeals for Veterans Claims (Court) has held that a claim for increased evaluation-as in this case-is also a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the appeal, the Veteran and his fiancée testified at a Board hearing before the undersigned Veterans Law Judge in July 2011; a transcript of that hearing is associated with the claims file.  The Board notes that the Veteran had requested a hearing as to both issues on appeal in his separate substantive appeals.  However, during the hearing, the Veteran indicated that he only wished to address the increased evaluation for PTSD at that time.  Accordingly, the Board finds that the Veteran has waived his right to a hearing as to the issue of service connection for glaucoma, and it will proceed to adjudication on the evidence of record at this time.

The issue of service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD symptomatology included suicidal ideations; obsessional and ritualistic behavior with anxiety and hypervigilant behaviors; irrelevant and tangential speech; impaired impulse control manifested by a short-temper; sleep impairment with nightmares; frequent flashbacks and intrusive thoughts of Vietnam; depressed and flattened affect; panic attacks; and, disturbances in motivation and mood, but did not demonstrate gross impairment of thought process; grossly inappropriate behavior; persistent hallucinations or delusions; a persistent danger to himself or others; intermittently unable to perform activities of daily living, including maintaining his personal hygiene; disorientation to time or place; or, severe memory loss, including forgetting his or other close relatives' names.

2.  The evidence of record demonstrates that the Veteran is unable to obtain and maintain substantially gainful employment due to his PTSD symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no higher, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  A total rating based on individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation for PTSD and TDIU claims arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Additionally, the Board notes that while no VCAA notice has been provided to the Veteran as to his claim for TDIU, such is not prejudicial error in this case in light of the grant of benefits, as discussed below.  As this decision represents a full grant of benefits as to the issue of TDIU, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a July 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The Veteran filed his claim to reopen service connection for PTSD on August 11, 2005.  VA treatment records demonstrate that the Veteran was seeking treatment for his PTSD with a VA doctor, Dr. C.C., M.D., and with VA psychologists.  Throughout the VA treatment records the Veteran is consistently shown to be neatly dressed and to have extremely tangential or circumstantial speech.  The Veteran's mood fluxuates between polite and cooperative to excitable, agitated or irritable, and the Veteran and his fiancée reported in those notes that the Veteran has a temper problem and is particularly irritable, though he was never violent.  The Veteran is shown throughout these treatment records to be oriented to person, time and place, and he does not endorse any suicidal or homicidal ideations, or any auditory or visual hallucinations or delusions.  The Veteran's GAF score throughout the VA treatment records is either a 55 or 56.

Dr. C.C. additionally submitted two letters dated September 2005 and September 2007.  In the September 2005 letter, Dr. C.C. indicated that the Veteran had a diagnosis of PTSD, and that he suffered from daily intrusive thoughts and nightly nightmares of Vietnam.  She stated that he had insomnia, that he was hypervigilant, was easily startled and had poor concentration.  The Veteran also avoided watching war movies, was socially isolative and irritable, and that he did not get pleasure from any daily activities.  

The September 2007 letter also noted that the Veteran had chronic insomnia and nightmares several times per week.  The Veteran was also hypervigilant, startled easily, and avoided fireworks, crowds and news about the Iraq war because those things caused him intrusive memories of Vietnam.  Dr. C.C. also stated that the Veteran was socially isolative with difficulty trusting people and had difficulty with authority figures.  She also noted that the Veteran was usually more anxious following a visit to the VA Medical Center for treatment than he was coming in.  He was described as neatly dressed with adequate eye contact; his mood was very anxious and excitable, but his affect was always polite but anxious.  The Veteran's thought processes were tangential and circumstantial though he could be easily redirected.  The Veteran denied suicidal and homicidal ideations, but noted that he was easily irritable.  At this time, he endorsed occasional auditory hallucinations.  The Veteran was shown to be oriented to person, time and place, and was noted to have poor insight and judgment at times.

The September 2007 letter also noted that the Veteran had not worked since the 1970's due to his severe PTSD which caused him difficulty getting along with others and employers.  She noted that the Veteran was unable to deal with stress and is easily irritable with limited insight and judgment, noting he was often impulsive and had difficulty concentrating due to intrusive thoughts about Vietnam.  She concluded her letter by stating that the Veteran was totally disabled and unemployable due to his PTSD.

The Veteran underwent a VA examination for his PTSD in October 2008.  The Veteran reported during that examination that he had significant problems with sleeping because of nightmares of Vietnam and that he avoids bloody movies or violent things on television as they trigger thoughts of Vietnam.  He stated that he cannot fall or stay asleep during the night, waking up five or six times during the night, and that it happens mostly every night of the week.  He also reported that he has bad dreams about Vietnam mostly every night and that he becomes agitated and restless in his sleep and has hit his bedmates while sleeping.  He gets approximately three to four hours of sleep a night and often naps during the day.  The Veteran also stated that he was vigilant and checks locks and doors numerous times every night and needs to scan the environment to make sure it is safe to go out.  He will go out to restaurants but will sit near the door with his back to a wall and he has to know where everyone is at all times.  Noises that sound like gunshots or backfires make him jump.  

He also indicated that his mood was "lousy" and that he was short-tempered.  He stated that he was easily agitated and argues on nearly a daily basis with those around him, particularly his fiancée.  The Veteran has problems maintaining relationships and his current relationship with his fiancée-7 years at that time-was the longest of his life.  The Veteran additionally had trouble getting along with his young son, but that he has never been violent with anyone.  He also stated that he had trouble getting along with his bosses years ago when he worked, though he was never fired or lost a job due to a bad attitude.  The examiner noted that the Veteran lost jobs due to his drinking behavior and jail time associated with those activities.

The Veteran indicated that he avoided crowds and strangers, but that he can be around his family.  He stated that he was depressed nearly all the time and when he feels that way he will watch television, particularly comedies; he is not withdrawn for long periods, however.  The Veteran admitted ignoring grooming habits when he was homeless for 27 years.  He admitted that he did have some suicidal thoughts, though he has never made any attempts.  The Veteran was noted as lacking energy and drive at times, particularly when depressed and that he has stopped doing any fun things, particularly with his son.  The Veteran has a foreshortened sense of future and does not believe that he will live long and that something bad will happen to him in the near-future.  The examiner noted that the Veteran is anxious, has panic attacks about two or three times a month, and thoughts and flashbacks about events in Vietnam, particularly if he discusses Vietnam too much.  He also had problems with drugs and alcohol in the past, including jail time secondary to these activities, but has been totally clean and sober for 11 years at that time.  The examiner also noted that the Veteran's speech was somewhat rampant and tangential at times, though there was no serious impairment to the Veteran's thought processes; he could communicate effectively when he was focused.  The examiner also noted that the Veteran had not worked in 30 years and that he had worked as a die cutter, busboy and that he was trained to do body and fender work at one point.  

On examination, the Veteran was shown to be casually dressed.  He was noted as having rather rampant and tangential speech and needed to be redirected frequently.  The Veteran was in good reality contact and was oriented to person, time and place, without any delusions or hallucinations in his thought content.  The Veteran did not present any suicidal or homicidal ideations and his reasoning, judgment and memory were all fair.  The Veteran's affect was somewhat anxious and depressed.  The examiner diagnosed the Veteran with PTSD and assigned the Veteran with a 51 GAF score.  

The Veteran also underwent another VA examination for his PTSD in September 2010.  The Board notes that generally, the Veteran's reported symptomatology during this examination was similar to that described in the October 2008 VA examination.  In short, the Veteran stated that he had intrusive recollections and nightmares of Vietnam frequently, trouble sleeping with frequent waking during the night in cold sweats and gasping for air, and he is violent with his bedmates in his sleep.  The Veteran also had flashbacks, though these flashbacks were not dissociations with reality, but merely a reexperiencing of past events.  The Veteran avoids things that trigger these flashbacks, including movies and television, and instead listens to soothing music to calm down.  The Veteran indicated that he did not feel close to his family and that he has not spoken to significant portions of his extended family since 2008.  The examiner noted that music appeared to be a source of comfort for him.  The Veteran endorsed a foreshortened sense of future as described in October 2008.  The Veteran additionally endorsed irritability and stated that he "gets belligerent"; he does not get violent during these episodes, though over the past two years his fear of becoming physically violent has increased.  The examiner noted that the Veteran is becoming more forgetful and noted that the Veteran's hypervigilant behavior was similar to that described in October 2008.  The Veteran summarized that his symptomatology has slightly increased in the past two years, including worsening of sleep impairment and nightmares and increased fear of becoming physically violent with others.

On examination, the Veteran's appearance with consistent with his stated age and he was alert and oriented to time, place and person during the examination.  The Veteran's speech was somewhat hard to understand and the examiner noted that this was secondary to a speech defect that the Veteran was born with.  The Veteran denied any current suicidal or homicidal ideations, though he did express fear that he may act on his aggressive impulses.  The examiner noted that the Veteran spoke in a very tangential manner during the examiner and that he did not particularly respond well to redirection.  She noted that the Veteran's speech content was often irrelevant to the topic, and that the Veteran was somewhat aware of his tendency to do this.  She noted that his explanation was that when he was trying to get his point across, he "would forget what [he] was saying."  The examiner noted that it was possible that difficulty in attention or concentration was contributing to his inability to stay on task during the examination.  The examiner noted that the Veteran denied any difficulties with eating, dressing, toileting or hygiene issues, and that his primary use of time was watching television.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 35.  She noted that the Veteran, who had been trained to work as a barber, had significant impairment with his occupational functioning due to his PTSD symptomatology.  

Finally, during the his hearing in July 2011 before the undersigned, the Veteran stated that he had suicidal ideations, though he was prevented from acting on them due to having the responsibility of raising his young son.  He also stated that he has problems with motivation, memory and sleeping-all of which are similar to complaints described above.  The Veteran indicated that he does not interact with anyone, that he does not have any friendships outside of his immediate family, and that he only leaves his house to go to the store, doctors' appointments or to get his son from school.  The Veteran indicated that he feared leaving his house due to drive-by shootings that occur in his neighborhood.  The Veteran also stated that he had nightmares and panic attacks all the time and that he will scream and holler at people.  The Board notes that the Veteran's testimony during the hearing was particularly disjointed, tangential and unfocused, and it appeared that the Veteran had problems with concentration and staying on task during the hearing, similar to the problems described above by the VA examiners.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Claim for Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a 50 percent evaluation for his PTSD, effective August 11, 2005-the date on which he filed his claim to reopen service connection for that disability.  Such disability was subsequently service-connected and assigned an evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Codes 9411 is governed by a General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2010).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

On the basis of the above noted evidence, the Board finds that a 70 percent evaluation, but no higher, for the Veteran's PTSD is warranted throughout the appeal period.  Specifically, the Board notes that throughout the appeal period the Veteran demonstrated having suicidal ideations and a foreshortened sense of future, though it appears that the Veteran was prevented from acting on those thoughts due to having to raise his young son.  

The Veteran additionally had intermittently illogical and irrelevant speech throughout the appeal period, which was well-documented in the record with extremely tangential speech.  The Veteran also appeared throughout the appeal period to have an impaired impulse control, as noted by both the Veteran and his fiancée.  The Veteran was described as having a short-temper and as easily irritable and frustrated.  

Also, the Veteran described having obsessive or ritualistic behavior, including checking locks numerous times during the night and constantly checking his environment for safety; such activities manifested a heightened sense of hypervigilance, including being easily startled, hardly ever leaving his house, and needing to sit near the door with his back to the wall.  

Finally, the Board notes that the Veteran had significant relationships with both his son and fiancée throughout the appeal period; however, outside of those two relationships, it does not appear that the Veteran had any other significant relationships and was instead socially isolative.  The Board finds that the evidence of record demonstrates the Veteran had an inability to establish and maintain effective relationships.

In contrast, the Board notes that the Veteran was never described as being a persistent danger to himself or others throughout the appeal period, as having grossly inappropriate behavior, or as having persistent hallucinations or delusions.  While the Veteran does endorse some intermittent auditory hallucinations, the Board notes that generally throughout the appeal period the Veteran denied such symptoms, and such auditory hallucinations were never described in the record either by the Veteran or by the examiners and doctors.  Nor was he ever shown to be disoriented to time and place, and in fact, he was consistently shown throughout the appeal period to be oriented to person, time and place.  

While the Veteran was shown to be increasingly forgetful and to have some memory problems, such memory loss was not significant to the point that he forgets his name or those of his close relatives.  Additionally, while the Veteran was shown to have impairment in his thought process and content as demonstrated by his extreme tangentiality, the VA examiners, doctors and psychologists never stated that such was grossly impaired.  In fact, throughout the appeal period, the Veteran was generally noted as being easily redirectable and could be effective in communicating his thoughts when focused as noted by the October 2008 VA examiner.  That VA examiner also specifically stated that the Veteran did not have any serious impairment of his thought processes.  

Finally, the Veteran was shown to be neatly or casually dressed throughout the appeal period, though he had problems with personal hygiene in the past when he was homeless.  However, throughout the appeal period, the Veteran was not homeless and there were no noted problems with the Veteran's ability to perform activities of daily living, including maintenance of his personal hygiene.

In short, the Board notes that the Veteran's PTSD symptomatology throughout the appeal period included suicidal ideations; obsessional and ritualistic behavior with anxiety and hypervigilant behaviors; irrelevant and tangential speech; impaired impulse control manifested by a short-temper; sleep impairment with nightmares; frequent flashbacks and intrusive thoughts of Vietnam; depressed and flattened affect; panic attacks; and, disturbances in motivation and mood.  However, the Veteran's symptomatology did not include a gross impairment of thought process; grossly inappropriate behavior; persistent hallucinations or delusions; a persistent danger to himself or others; intermittently unable to perform activities of daily living, including maintaining his personal hygiene; disorientation to time or place; or, severe memory loss, including forgetting his or other close relatives' names.

Accordingly, the Board finds that the disability picture and symptomatology throughout the appeal period, beginning August 11, 2005, more closely approximated a 70 percent evaluation, but no higher.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In reaching the above conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Claim for Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).  

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered.  

Initially, in light of the Board's grant of a 70 percent evaluation for PTSD, as discussed above, the Veteran meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).

The Board notes that the Veteran has been unemployed for over thirty years, and for part of that time was homeless or in jail.  The Veteran worked as a die cutter, busboy, body and fender repairman, and a barber.  The Veteran asserts throughout the appeal period that he is unable to work due to his PTSD.  

In light of the evidence of record, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his PTSD symptomatology.  Specifically, the Board notes that the VA examiners noted that the Veteran had problems getting along with people and with his bosses when he was working, though he was never fired due to having a bad attitude.  In fact, the Veteran was shown to have lost those jobs as a result of either his drinking and drug problems, which have subsequently resolved, or as a result having being in jail.  Currently, however, the September 2010 VA examiner noted that the Veteran would have significant impairment with occupational functioning due to his PTSD.  Moreover, the Veteran's treating VA doctor, Dr. C.C., in her September 2007 letter noted that the Veteran was totally disabled and unemployable as a result of his PTSD symptomatology.  

The evidence of record therefore supports a finding that the Veteran is unable to obtain and maintain substantially gainful employment.  Accordingly, the Board finds that entitlement to TDIU is warranted on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 4.16.  In reaching the above conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 70 percent evaluation for PTSD, but no higher, is granted, effective August 11, 2005, subject to the regulations controlling the payment of monetary benefits.

Entitlement to TDIU is granted.


REMAND

The Veteran's VA treatment records demonstrate that he has been diagnosed with glaucoma.  During the appeal, the Veteran has repeatedly asserted that such is the result of military service, though he adamantly contends that such is not due to any diabetic condition he may have and that such was erroneously filed by his former representative.

The Board notes that the Veteran's service treatment records demonstrate that the Veteran was treated for a stye in his left eye during service, and was prescribed anti-bacterial ointment.  The Veteran's service separation examination in July 1969 demonstrated normal eyes at that time.  Additionally, the Board notes that the Veteran asserted during the appeal that he was present when an ammunition dump exploded, which may have potentially exposed the Veteran to chemical agents.  Moreover, it is conceded that the Veteran was exposed to Agent Orange and other herbicides as a result of his military service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

While the Board notes that glaucoma is not a presumptive disease noted for herbicide exposure in 38 C.F.R. § 3.309(e), the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, the Board finds that a remand is necessary as to the Veteran's claim for glaucoma in order to afford him a VA examination to determine whether the Veteran's glaucoma is the result of military service, to include herbicide exposure.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Philadelphia VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his glaucoma since discharge from service.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Once the above development is completed to the extent possible, schedule the Veteran for a VA ophthalmology examination in order to determine whether his glaucoma is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all ophthalmological disorders found, including glaucoma.  
The examiner should then opine as to whether any ophthalmological disorder, including glaucoma, more likely, less likely or at least as likely as not (50 percent or greater probability) is due to or the result of military service, including exposure to chemical agents and herbicides during military service.  The examiner should specifically discuss the service treatment records demonstrating a stye in the Veteran's left eye in March 1969 and treatment with an anti-bacterial ointment, as well as the normal separation examination in July 1969.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for glaucoma.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


